Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. Section 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Amended Quarterly Report of Cyber Supply Inc. (the "Company") on Form 10-Q/A for the period ended August 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the "report"), I, Sebastien Koechli , Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated this 25 th day of October, 2011. SEBASTIEN KOECHLI Sebastien Koechli, Chief Executive Officer A signed original of these written statements required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to Cyber Supply Inc. and will be retained by Cyber Supply Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
